                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                                AT CHATTANOOGA


KOLBY DUCKETT,                                              *
DAVID SCHILLING, and                                        *
DAVID HOLLOWAY,                                             *
                                                            *
       Plaintiffs,                                          *
                                                            *
v.                                                          *
                                                            *      Docket No. 1:19-cv-00295
CHIEF BRIAN HICKMAN, individually,                          *
and in his official capacity as the Police                  *
Chief of the City of Collegedale,                           *
                                                            *
TED ROGERS, individually, and in                            *
his official capacity as the City Manager                   *
of the City of Collegedale, and                             *
                                                            *
THE CITY OF COLLEGEDALE, TENNESSEE,                         *      JURY DEMAND
a municipality.                                             *
                                                            *
       Defendants.                                          *


                         PLAINTIFFS’ NOTICE OF DEPOSITION


        To:    Tim Johnson
               Vice Mayor City of Collegedale
               c/o ROBINSON, SMITH & WELLS, PLLC
               Suite 700, Republic Centre
               633 Chestnut Street
               Chattanooga, TN 37450

       COMES NOW, the Plaintiffs, Kolby Duckett (Officer Duckett), David Schilling (Officer

Schilling), and David Holloway (Corporal Holloway) by and through their counsel, Davis & Hoss,

P.C. pursuant to Rule 26 of the Federal Rules of Civil Procedure, shall take the deposition of Tim

Johnson on May 5, 2021 at 9:30 a.m. EST, at the Liberty Tower, located at 605 Chestnut Street,



Case 1:19-cv-00295-CHS Document 89 Filed 04/13/21 Page 1 of 3 PageID #: 422
Chattanooga, TN 37450. The deposition shall be recorded by stenographic means before a notary

public, an official court reporter, or other person authorized by law to administer an oath and shall

continue from day to day until completed.




                                                      Respectfully submitted,

                                                      DAVIS & HOSS, P.C.

                                                      \s\ Janie Parks Varnell____________
                                                      Janie Parks Varnell, BPR #031256
                                                      Bryan H. Hoss, BPR #021529
                                                      Attorneys for the Plaintiffs
                                                      850 Fort Wood Street
                                                      Chattanooga, TN 37403
                                                      (423) 266-0605
                                                      (423) 266-0687 – Fax
                                                      janie@davis-hoss.com
                                                      bryan@davis-hoss.com




                                                 2

Case 1:19-cv-00295-CHS Document 89 Filed 04/13/21 Page 2 of 3 PageID #: 423
                                 CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing pleading was filed electronically. Notice of
this filing will be sent by operation of the Court’s electronic filing system to all parties indicated
on the electronic filing receipt. All other parties will be served by regular U. S. mail. Parties may
access this filing through the Court’s electronic filing system.

Benjamin K. Lauderback
Brian Bibb
WATSON, ROACH, BATSON, & LAUDERBACK
900 S. Gay Street, Suite 1500
P.O. Box 131
Knoxville, TN 37901-0131
Attorneys for Chief Brian Hickman

Keith H. Grant
Philip Aaron Wells
ROBINSON, SMITH & WELLS, PLLC
Suite 700, Republic Centre
633 Chestnut Street
Chattanooga, TN 37450
Attorneys for City of Collegedale
and City Manager Ted Rogers

Dated this the 13th day of April, 2021.


                                                      /s/ Janie Parks Varnell
                                                      JANIE PARKS VARNELL




                                                  3

Case 1:19-cv-00295-CHS Document 89 Filed 04/13/21 Page 3 of 3 PageID #: 424
